internal_revenue_service number release date index no department of the treasury person to contact telephone number refer reply to cc psi -- plr-150006-02 date date legend taxpayer corp corp generator power marketer agency state a state b city a city b project b d e plr-150006-02 f g h i j k m n o p r s t u v x y z aa bb ee ff gg hh ii jj plr-150006-02 dear this letter responds to your letter dated date submitted on behalf of taxpayer requesting a letter_ruling concerning whether the transfer of an intertie from generator to taxpayer is a nonshareholder contribution_to_capital excludable from income under sec_118 of the internal_revenue_code taxpayer represents that the facts are as follows facts generator is a state b limited_liability_company that was formed in aa to develop build and own the project generator is an indirect-wholly owned subsidiary of corp for federal_income_tax purposes generator is treated as a disregarded_entity and is considered a division of corp a first-tier subsidiary of corp corp is a state b corporation that is both an operating company and a holding_company that produces a wide range of industrial products corp files a consolidated federal_income_tax return for all companies in the affiliated_group of which corp is the common parent taxpayer is a state a public_utility that generates purchases transmits distributes and sells electricity and natural_gas services in state a generator signed two contracts with taxpayer in bb governing the interconnection of the project to the grid the project is a b megawatt natural-gas fired simple-cycle power plant that went into commercial operation in jj one of the contracts the interconnection agreement is the legal document that permits generator to connect to the grid the other agreement the expedited interconnection facilities agreement describes the intertie needed to connect the project to the grid allocates responsibility for constructing it and makes generator responsible for its cost interconnection involved construction of a new radial line from the project to an existing substation of taxpayer modification of the substation to accommodate the new line installation of disconnect switches circuit breakers protective and control systems meters and a step-up transformer construction of foundations and rewiring and related tasks taxpayer has submitted an exhibit showing the boundary where taxpayer starts to own the intertie each party built the portion of the intertie on its side of the interconnection point and generator reimbursed taxpayer for its costs the interconnection agreement will remain in effect until one party gives r days’ written notice that it wants to terminate the agreement generator can give such notice for any reason taxpayer can only terminate after a premature termination of the expedited interconnection facilities agreement or if the project has permanently ceased operating either party can terminate if the other has defaulted on its plr-150006-02 obligations or if an uncontrollable force occurs and the parties are unable to identify a means of overcoming it within_12_months after notice by one party to the other of the event the interconnection agreement requires taxpayer to accommodate up to b megawatts of electricity from generator on the grid the agreement does not require taxpayer to transmit or distribute the electricity generator is required to operate its power plant in a manner that maintains the integrity of the grid the expedited interconnection facilities agreement commits taxpayer to design the intertie and divides up responsibility for constructing it taxpayer did the work on the part of the intertie that it owns generator built the intertie from the project up to taxpayer’s property line and reimbursed taxpayer for its costs generator had already advanced taxpayer dollar_figured for the estimated cost of the work that the utility had to do by the time the expedited interconnection facilities agreement was signed in bb the actual cost of taxpayer’s work was dollar_figuree generator was given credit for dollar_figuref that it spent on underground trenches that were conveyed to taxpayer and taxpayer refunded dollar_figureg to generator in t the amount generator paid during s to reimburse taxpayer for its anticipated costs and the underground trenches conveyed in_kind are referred to as the interconnection payments taxpayer will be responsible for maintaining its portion of the intertie generator must pay an ongoing monthly maintenance charge approximately r percent of the capacity of the project has been committed to agency under an amended power purchase agreement that was signed in u power purchase agreement under the power purchase agreement agency has first claim on the project for an amount of electricity equivalent to hh hours of output at the rated capacity during peak periods and for electricity equivalent to ii hours at the rated capacity during other periods the power purchase agreement has a term of j years from x when the project commenced commercial operation under the power purchase agreement agency makes monthly payments of approximately dollar_figurem per megawatt year for keeping the project on standby agency may also purchase electricity from the project up to the amount of capacity it has reserved by calling on the project to produce it must pay dollar_figuren per megawatt hour of electricity delivered and reimburse the project for its fuel costs to generate the electricity agency has the option of supplying the fuel in lieu of paying fuel charges the delivery point for electricity under the power purchase agreement is at the interconnection point shown in a diagram submitted with the ruling_request generator entered into gg other contracts with power marketer dated as of ee power marketer supplies fuel and helps market the electricity from the project these contracts run through ff and remain in effect year to year thereafter unless terminated by either party an electricity sales scheduling and marketing agreement appoints power marketer as the scheduling agent for the project and also provides that power marketer will recommend marketing strategies and financial and other risk management products for disposing of the remaining output if generator accepts the suggestions plr-150006-02 power marketer will implement them and receive compensation in addition to a scheduling fee a natural_gas supply and marketing agreement makes power marketer responsible for procuring gas for the project to the extent not supplied by agency a cross-commodity netting agreement provides that any amounts power marketer owes the project for electricity sales will be netted against the amounts it is owed for gas the delivery point is the same delivery point for the sales to agency taxpayer represents that generator will recover its basis using the straight-line method over years taxpayer also represents that the intertie is equipped to carry backup power to generator however the parties expect that the amount of power flowing back over the intertie to generator will be less than percent of the projected power flows in both directions over the intertie during taxpayer’s first tax years after the intertie is placed_in_service taxpayer will not put the intertie into its rate base law and analysis sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by a of the tax_reform_act_of_1986 the act and a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term contribution to the capital of taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulations provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83d cong 2d sess plr-150006-02 notice_88_129 1988_2_cb_541 as modified and amended by notice_90_60 1990_2_cb_345 and notice_2001_82 2001_52_irb_619 provides specific guidance with respect to the treatment of transfers of property to regulated public_utilities by qualifying small power producers and qualifying cogenerators collectively qualifying facilities as defined in sec_3 of the federal power act as amended by section of purpa the amendment of sec_118 by the act was intended to require utilities to include in income the value of any ciacs made to encourage the provision of services by a utility to a customer see h_r rep no 99th cong 2d sess in a ciac transaction the purpose of the contribution of property to the utility is to facilitate the sale of power by the utility to a customer in contrast the purpose of the contribution by a qualifying_facility to a utility is to permit the sale of power by the qualifying_facility to the utility accordingly the fact that the amendments to sec_118 render ciac transactions taxable to the utility does not require a similar conclusion with respect to transfers from qualifying facilities to utilities notice_88_129 provides in part that with respect to transfers made by a qualifying_facility to a utility exclusively in connection with the sale of electricity by the qualifying_facility to the utility a utility will not realize income upon transfer of interconnection equipment intertie by a qualifying_facility the possibility that an intertie may be used to transmit power to a utility that will in turn transmit the power across its transmission network for sale by the qualifying_facility to another utility wheeling will not cause the contribution to be treated as a ciac further the notice provides in part that a transfer from a qualifying_facility to a utility will not be treated as a qualifying_facility transfer qf transfer under this notice to the extent the intertie is included in the utility’s rate base moreover a transfer of an intertie to a utility will not be treated as a qf transfer under this notice if the term of the power purchase contract is less than ten years the notice also provides in part that a utility that constructs an intertie in exchange for a cash payment from a qualifying_facility pursuant to a purpa contract will be deemed to construct the property under contract and will recognize income from the construction in the same manner as any other taxpayer constructing similar_property under contract subsequent to the construction of the property the qualifying_facility will be deemed to transfer the property to the utility in a qf transfer that will be treated in exactly the same manner as an in-kind qf transfer notice_2001_82 amplifies and modifies notice_88_129 notice_2001_82 extends the safe_harbor provisions of notice_88_129 to include transfers of interties from non- qualifying facilities and transfers of interties used exclusively or in part to transmit power over the utility’s transmission grid for sale to consumers or intermediaries wheeling the notice requires that ownership of the electricity wheeled passes to the purchaser prior to its transmission on the utility’s transmission grid this ownership plr-150006-02 requirement is deemed satisfied if title passes at the busbar on the generator’s end of the intertie further notice_2001_82 provides that a long-term interconnection agreement in lieu of a long-term power purchase contract may be used to satisfy the safe_harbor provisions of notice_88_129 in wheeling transactions finally notice_2001_82 requires that the generator must capitalize the cost of the property transferred as an intangible asset and recovered using the straight-line method over a useful_life of years in the instant case the transfer of the intertie is subject_to the guidance set forth in notice_88_129 notice_90_60 and notice_2001_82 for the following reasons the project is a stand-alone generator as contemplated under notice_2001_82 generator and taxpayer have entered into a long-term interconnection agreement the intertie will be used in connection with the transmission of electricity for sale to third parties the cost of the intertie will not be included in taxpayer’s rate base the amount of power flowing back over the intertie to generator will be less than percent of the projected power flows in both directions over the intertie during taxpayer’s first tax years after the intertie is placed_in_service ownership of the electricity wheeled will not be with generator prior to its transmission on the grid and the cost of the intertie will be capitalized by generator as an intangible asset and recovered using the straight-line method over a useful_life of years thus we conclude that the transfer of the intertie by generator to taxpayer meets the safe_harbor requirements of notice_88_129 as amended and modified by notice_90_60 and notice_2001_82 next we must decide whether the contribution qualifies as a contribution_to_capital under sec_118 the legislative_history of sec_118 provides in part as follows this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the treating the contribution as a payment for future services s rep no 83d cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the concerned customers’ payments to a utility company for the estimated cost of constructing service facilities primary power lines that the plr-150006-02 utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital later in 339_us_583 1950_1_cb_38 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy railroad co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect based on the facts presented we conclude that the transfer of the intertie by generator to taxpayer possesses the characteristics of a nonshareholder contribution_to_capital as described in chicago burlington quincy railroad co therefore the transfer of the intertie by generator to taxpayer will be a contribution_to_capital under sec_118 plr-150006-02 accordingly based solely on the foregoing analysis and the representations made by taxpayer and generator we rule that the transfer of the intertie by generator to taxpayer will not constitute a ciac under sec_118 and will be excludable from the gross_income of taxpayer as a nonshareholder contribution_to_capital under sec_118 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed or implied on whether the agreement between generator and power marketer is a sales contract or a service agreement we are also not ruling as to whether your representation that less than percent of the total projected power flows over the duel- use intertie from taxpayer to generator is a reasonable projection for purposes of the percent test in notice_88_129 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy
